Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000374
                                                       19-SEP-2016
                                                       08:41 AM



                            SCWC-15-0000374


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                            KEVIN A. ARDONA,

                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                  (CAAP-15-0000374 and XX-XXXXXXX;

                  CR. NOS. 14-1-1459 and 14-1-2006)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on August 4, 2016, is hereby rejected.

           DATED:   Honolulu, Hawai'i, September 19, 2016.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson